In a proceeding to compromise causes of action to recover damages for personal injuries and wrongful death, the appeal is from an order and decree (one paper) of the Surrogate’s Court, Kings County, denying a compensation carrier’s application for reimbursement, out of the proceeds, of the amount the carrier was required to pay into the aggregate trust fund of the State Fund, pursuant to section 27 of the Workmen’s Compensation Law. The payment into the aggregate trust fund represented the difference between the estimated statutory compensation benefits, to which the widow was found to be entitled, and the proceeds, received by the widow, from the third-party recovery. Order and decree unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ. [15 Misc 2d 663.]